Oscar Winn testified that he purchased some whiskey from the appellant. The appellant testified, denying the sale. He introduced testimony impeaching the general reputation of the State's witness for truth and veracity. The witness also made some conflicting statements. He showed some reluctance to give testimony and was vigorously cross-examined. The State introduced consistent statements. The various bills of exceptions are discussed in the original opinion and no new matter is presented upon the rehearing, save that it is there contended that the punishment is excessive. The punishment, it is true, is the maximum allowed by law. The evidence being sufficient to sustain the conviction, the measure of the punishment within the law was within the discretion of the jury. The power of this court extends no further than to determine whether the evidence adduced upon the trial supports the verdict and whether in the conduct of the trial the legal procedure was followed. In these particulars we are unable to perceive aught that would give this court authority to overturn the verdict.
The motion for rehearing is overruled.
Overruled.